Case 5:19-cv-00209-SMH-JPM Document 25 Filed 09/13/21 Page 1 of 1 PageID #: 4891




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

 ANTHONY PAUL JOHNSON                           CIVIL DOCKET NO. 5:19-CV-0209-P

 VERSUS                                          CHIEF JUDGE S. MAURICE HICKS, JR.

 DARREL VANNOY                                   MAGISTRATE JUDGE PEREZ-MONTES

                                         JUDGMENT

          For the reasons contained in the Report and Recommendation of the Magistrate

  Judge previously filed herein (Record Document 21), noting the objections thereto, and

  concurring with the Magistrate Judge’s findings under the applicable law;

          IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus under 28

  U.S.C. § 2254 (Record Document 1) is DENIED and DISMISSED WITH PREJUDICE.

          Pursuant to Rule 11(a) of the Rules Governing § 2255 Proceedings for the United

  States District Courts, this Court must issue or deny a certificate of appealability when it

  enters a final order adverse to the applicant. Unless a Circuit Justice or District Judge

  issues a certificate of appealability, an appeal may not be taken to the court of appeals.

          In this instance, Johnson’s request for a certificate of appealability is DENIED

  because the applicant’s claims are either procedurally barred or lacking in sufficient

  support.

          THUS DONE AND SIGNED in Shreveport, Louisiana, this 13th day of September,

  2021.
